DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 27 September 2022 is acknowledged and has been entered.
Status of the Claims
New claim 21 has been submitted.
Claims 17-20 are withdrawn as being directed to a nonelected invention.
Claims 1- 16 and 21 are presented for examination on the merits. 

Claim Objections
Claim 1 objected to because of the following informalities:  the term “induvial” appears to be a misspelling of “individual”.  Appropriate correction is required.

Note on claim interpretation: For purposes of examination, the claims as drafted are given their broadest reasonable interpretation (BRI). For method claims the intended result of a positively recited step does not effectively limit the claimed method as it is deemed a necessary consequence of the positively recited step (see e.g., Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F. 3d 1373 (Fed. Cir. 2003) (a “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”). Thus the claimed method as drafted contains the single positively recited step of “applying a protein extract of ungerminated, deoiled Moringa oleifera seed”. 
The subject group of the amended claims is anyone in need of “treatment of sensitive, sensitized, fragile and/or weakened skin and/or mucosa for preventing and/or treating the unesthetic and/or unpleasant and/or uncomfortable manifestations of sensitive, sensitized, fragile and/or weakened skin and/or mucosa, said skin and/or mucosa being healthy skin and/or mucosa”.  Thus one with healthy skin with the desire to prevent sensitive, sensitized, fragile and/or weakened skin and the manifestations thereof would be included. That is – everyone with skin.
Therefore, the BRI of the claimed method is any method comprising applying a protein extract of ungerminated, deoiled Moringa oleifera seed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 21 stand/are rejected under 35 U.S.C. 103 as being unpatentable over Pauly (US 6,500,470).
Pauly describes a method of hydrating, repairing, producing anti-wrinkle effects and/or producing anti-pollution effects for skin, lips, nails and/or hair of a person, comprising applying a composition to said skin, lips, nails and/or hair of said person, said composition comprising an effective amount of an extract of a plant of the genus Moringa belonging to the family Moringacaea, in admixture with a topically acceptable excipient; the improvement wherein said extract is a protein fraction extracted from seeds of said plant. The skin concerned is healthy skin. It is further taught that the protein extract is present in amounts ranging from 0.01% and 80%, preferably about 2%.  (see entire document, including, e.g., claim 1, paragraphs [0072] and [0073]).
It follows implicitly from this document that the protein extract of defatted non-germinated Moringa oleifera seeds is used for the treatment of sensitive, sensitized, fragile and/or weakened skin, since these are the types of skin which have need of a repair, hydrating or anti-pollution agent. The function of the treatment is to treat unsightly and/ or unpleasant and/or uncomfortable manifestations of the skin. 
In fact, the instant Specification Specifically states 
“In one advantageous embodiment, the protein extract of ungerminated, deoiled Moringa oleifera seed is such as described in patent EP1064008 and is sold by BASF under the trade name Purisoft®. In particular, it is a water-soluble extract, more particularly obtained by extraction in a protic polar solvent, advantageously in water.” 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1254-1255, 195 U.S.P.Q. (BNA) 430, 432-33 (C.C.P.A. 1977).
It would have been well within the purview of the skilled practitioner to proceed by the two step method of first identifying an individual who wishes to treat and/or prevent sensitive or sensitized, fragile or weakened skin and/or mucosa and/or unesthetic and/or unpleasant and/or uncomfortable manifestations and second to apply the composition of Pauly thereto.
The such adjustment of particular conventional working conditions (e.g.,  determining an appropriate effective dose thereof and/or employing one or more commonly-employed excipients) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  In KSR, the Supreme Court indicated that the obviousness analysis should consider the “background knowledge possessed by a person having ordinary skill in the art.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).   Under KSR, information deemed within PHOSITA’s general knowledge is more powerful than that found buried in a prior art reference because we assume that PHOSITA would consider using their general knowledge in combination with the prior art — even absent any express motivation to do so. Under 35 U.S.C. § 103, the obviousness inquiry turns not only on the prior art, but whether “the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious . . . to a person having ordinary skill in the art to which the claimed invention pertains.” 35 U.S.C. § 103. Regardless of the tribunal, the inquiry into whether any “differences” between the invention and the prior art would have rendered the invention obvious to a skilled artisan necessarily depends on such artisan’s knowledge. See Philips v. Google & Microsoft 2020.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-16 and 21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 6,500,470. This is a statutory double patenting rejection.
Response to Arguments
	Applicant’s amendments/arguments, with respect to the indefiniteness rejections of the previous Office action have been fully considered and are persuasive.  The 35 USC 112(b) rejection of the previous Office action has been withdrawn. 
Applicant's amendments/arguments filed with respect to the 35 USC 103 rejection have been fully considered but they are not persuasive.
	Applicant asserts that: Claim 1 is amended herein to specify a two step method for cosmetic treatment, in which (a) an area of skin or mucosa with unesthetic or unpleasant or uncomfortable manifestations are identified, and (b) topically applying a composition comprising an effective amount of Moringa oleifera seed to prevent or treat unesthetic manifestations. It is respectfully submitted that these requirements are not disclosed or suggested in a manner sufficient to form prima facie obviousness. The '470 patent discloses utilization as an emollient, conditioning, hydrating or chelating effects (col. 2, lines 38-42). It is not disclosed or suggested therein that the extract has an effect on skin inflammation processes. 
	This is unpersuasive because the subject groups is much broader than implied by the Applicants assertions. 
	As stated previously as broadly drafted the subject group includes not only those persons afflicted with sensitive or sensitized, fragile or weakened skin and/or mucosa, but those with healthy skin wanting to prevent sensitive or sensitized, fragile or weakened skin and/or mucosa, which could include anyone with healthy skin wanting to keep it that way.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655